 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAMIEN DAVIS,                                     No. 2:19-cv-1301-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    M. SPEARMAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2).

19                                     Leave to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                            Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3           A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11           To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16           Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                                Screening Order
24           Plaintiff’s complaint (ECF No. 1) alleges that “CDCR has implemented an underground
25   unconstitutional provision in the Code of Regulation that deprives [him] . . . . due to [the] restraint
26   of liberty and life itself.” Id. at 5. As relief, plaintiff requests (1) “an injunction . . . to cease the
27   illegal restraint upon [him]”; or alternatively (2) that the court “grant a new provision that is
28   /////
                                                           2
 1   consistent with the due process clause and equal protection clause . . . .” Id. Plaintiff has failed to
 2   state a viable section 1983 claim.
 3           First, plaintiff’s allegations are too vague and ambiguous to support a claim under either
 4   the due process or equal protection clauses of the Fourteenth Amendment. And to the extent that
 5   any such claim, which if successful, would necessarily undermine his current confinement, it is
 6   barred by Heck v. Humphrey, 512 U.S. 477, (1994). Heck holds that if success in a section 1983
 7   action would implicitly question the validity of confinement or its duration, the plaintiff must first
 8   show that the underlying conviction was reversed on direct appeal, expunged by executive order,
 9   declared invalid by a state tribunal, or questioned by the grant of a writ of habeas corpus.
10   Muhammad v. Close, 540 U.S. 749, 751 (2004).
11           Second, to the extent plaintiff is requesting to be released from custody, his claim must be
12   brought in a habeas action. See Nettles v. Grounds, 830 F.3d 922, 927-931 (9th Cir. 2016)
13   (claims which would result in immediate release if successful fall within core of habeas corpus;
14   claims which would not necessarily affect the length of time to be served if successful fall outside
15   core of habeas corpus and must be brought, if at all, under § 1983).
16           Based on the foregoing, plaintiff’s complaint is dismissed with leave to amend.
17                                             Leave to Amend
18           Plaintiff may choose to amend his complaint. He is cautioned that any amended
19   complaint must identify as a defendant only persons who personally participated in a substantial
20   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
21   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
22   participates in another’s act or omits to perform an act he is legally required to do that causes the
23   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
24   closely related to his federal allegations that “they form the same case or controversy.” See 28
25   U.S.C. § 1367(a).
26           The amended complaint must also contain a caption including the names of all defendants.
27   Fed. R. Civ. P. 10(a).
28   /////
                                                        3
 1             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 2   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
 3   multiple defendants. Id.
 4             Any amended complaint must be written or typed so that it so that it is complete in itself
 5   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 6   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 7   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 8   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 9   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
10   1967)).
11             Any amended complaint should be as concise as possible in fulfilling the above
12   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
13   background which has no bearing on his legal claims. He should also take pains to ensure that his
14   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
15   and organization. Plaintiff should carefully consider whether each of the defendants he names
16   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
17   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
18                                                  Conclusion
19             Accordingly, it is ORDERED that:
20             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
21             2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
22   accordance with the notice to the California Department of Corrections and Rehabilitation filed
23   concurrently herewith;
24             3. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days of
25   service of this order; and
26   /////
27   /////
28   /////
                                                          4
 1         4. Failure to comply with this order may result in dismissal of this action.
 2   DATED: March 19, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
